Citation Nr: 0830986	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-04 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel



INTRODUCTION

The veteran served on active duty from January 1942 to 
September 1945 and from July 1947 to December 1952.  He died 
in November 2003.  The appellant is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which denied the benefits sought on 
appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's Certificate of Death indicates he died in 
November 2003; the immediate cause of death was listed as 
aspiration pneumonia due to or as a consequence of multiple 
strokes and diabetes mellitus.

2.  During the veteran's lifetime, service connection was 
established for post-traumatic stress disorder (PTSD), 
evaluated as 100 percent disabling; encephalopathy due to 
trauma, evaluated as 10 percent disabling; and chronic 
conjunctivitis, evaluated as 0 percent disabling.

3.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor did a service-
connected disability contribute substantially or materially 
to cause death, nor did a service-connected disability 
combine to cause death or aid or lend assistance to the 
production of death.

4.  At the time of the veteran's death, he had no pending 
claims for entitlement to any VA benefits.

5.  The veteran did not have a service-connected disability 
rated at 100 percent for 10 years prior to his death, nor was 
he entitled to a total disability evaluation on the basis of 
individual unemployability for 10 years prior to his death, 
nor was he a former prisoner of war who died after September 
30, 1999.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 1310, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.312, 3.316 (2007).

2.  The criteria for dependency and indemnity compensation 
under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.22 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The applicant is seeking service connection for the cause of 
the veteran's death.  The death certificate shows that the 
veteran died in November 2003.  The immediate cause of death 
was listed as aspiration pneumonia due to or as a consequence 
of multiple strokes and diabetes mellitus.  The death 
certificate also listed PTSD and coronary artery disease as 
other significant conditions that could have contributed to 
the veteran's death.  The Board notes that the veteran was 
not service connected for any of these conditions other than 
PTSD.  


At the time of his death, the veteran was service connected 
for PTSD, evaluated as 100 percent disabling; encephalopathy 
due to trauma, evaluated as 10 percent disabling; and chronic 
conjunctivitis, evaluated as 0 percent disabling.  

On her January 2005 VA Form 9 (Appeal to the Board of 
Veterans' Appeals), the appellant contends that the veteran's 
PTSD caused stress to his heart resulting in his death, and 
noted that her doctors stated that PTSD was the cause of the 
veteran's death.  

Service medical records do not show complaints, treatment, or 
diagnoses of aspiration pneumonia, diabetes mellitus, or 
stroke.  

A VA medical opinion was requested based upon review of the 
entire claims folder.  In August 2004, an examiner determined 
there was no medically supportable link between any of the 
veteran's service connected disabilities and the ultimate 
cause of death.  

Cause of death

A service-connected disorder is one that was incurred in or 
aggravated by active service, or one for which there exists a 
rebuttable presumption of service incurrence if manifested to 
the required degree within a prescribed period from the 
veteran's separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service caused or contributed substantially or materially to 
cause the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  The service-connected disability will be considered 
the principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  It must be shown that it contributed 
substantially or materially, that it combined to cause death 
that it aided or assisted in the production of death.  It is 
not sufficient to show that it causally shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).

The Board notes that type II diabetes mellitus is among the 
diseases associated with exposure to certain herbicide 
agents, see 38 U.S.C.A. § 1116(a)(2)(H) and 38 C.F.R. 
§ 3.309(e).  The veteran, however, last served in 1952, and 
the presumption of exposure to such herbicide agents attaches 
to veterans who served in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 
1975, see 38 U.S.C.A. § 1116(f) and 38 C.F.R. 
§ 3.307(a)(6)(iii).  The appellant does not contend that the 
veteran was exposed to Agent Orange during his active 
military service.

The appellant contends that the veteran's death was a result 
of his service connected disorders.  There is no doubt of the 
sincerity of the beliefs articulated by the appellant; 
however, her lay statements are not supported by any 
competent evidence.  Statements by the appellant on such 
matters do not constitute competent medical evidence, since, 
as a layperson, she has no competence to give a medical 
opinion on diagnosis or etiology of a disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (When the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.)

The evidence is against finding that the veteran died as a 
result of a service connected disability.  The evidence does 
not show that a service connected disability contributed to 
his death.  The August 2004 VA medical opinion indicated that 
there was no linkage between the aspiration pneumonia and 
multiple strokes to any of the veteran's service connected 
disabilities and the cause of death was totally unrelated to 
his service connected disabilities.

Under the circumstances discussed above, the evidence is not 
approximately balanced.  Rather, the preponderance of the 
evidence is against the claim.  The weight of the evidence 
demonstrates that the primary cause of death (aspiration 
pneumonia due to or as a consequence of multiple strokes and 
diabetes mellitus) is not related to service or to a service-
connected disability.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection for the cause of 
the veteran's death must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

DIC under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death were service connected, even though the 
veteran died of nonservice-connected causes, if two 
conditions are met.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  
First, the veteran's death must not be the result of his or 
her own willful misconduct.  38 C.F.R. § 3.22(a)(1). Here, 
the record is silent as to this element, but the Board need 
not address it, as the record does not establish the second 
requirement -- namely, that at the time of death, certain 
requirements for total disability compensation must have been 
met.  38 C.F.R. § 3.22(a)(2).  There are three ways in which 
the total disability requirement can be met:  the veteran was 
receiving, or was entitled to receive, compensation for a 
service-connected disability that (1) was rated by VA as 
totally disabling for a continuous period of at least 10 
years immediately preceding death; (2) was rated totally 
disabling continuously since the veteran's release from 
active duty, and for a period of not less than five years 
immediately preceding death; or (3) was rated by VA as 
totally disabling for a continuous period of not less than 
one year immediately preceding death if the veteran was a 
former prisoner of war (POW) who died after September 30, 
1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22(a)(2).

In this case, at the time of the veteran's death in November 
2003, the veteran was service connected for PTSD, evaluated 
as 100 percent disabling from October 29, 1999; 
encephalopathy due to trauma, evaluated as 10 percent 
disabling from October 29, 1999; and chronic conjunctivitis, 
evaluated as 0 percent disabling from October 29, 1999.  As 
the veteran did not have any service-connected disabilities 
that were continuously rated totally disabling for 10 or more 
years immediately preceding death or continuously rated 
totally disabling for at least five years from the date of 
his separation from service, the "totally disabling" 
requirement under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 has 
not been met.  Additionally, the veteran was not a former 
prisoner of war who died after September 30, 1999.  
Accordingly, the appellants' claim under 38 U.S.C.A. § 1318 
must be denied for lack of legal merit.  Cacalda v. Brown, 9 
Vet. App. 261 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007). While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.

In February 2004, prior to the initial adjudication of the 
appellant's claim, the appellant was provided with notice of 
what evidence was needed for her claim, what VA would do, and 
what she should do.  The Board notes that, even though the 
letters requested a response within 60 days, they also 
expressly notified the appellant that she had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent).  She was not specifically instructed to 
submit any pertinent evidence in her possession, and she was 
not given the specific notice required by Hupp, supra.  
Nonetheless, both the March 2004 rating decision and the 
October 2004 statement of the case contained information 
concerning the disabilities for which service connection was 
in effect at the time of the veteran's death, so the 
appellant had actual knowledge of those disabilities. 
Moreover, she specifically argued that the veteran's service-
connected PTSD played a role in causing the veteran's death 
as he was under stress which she contends caused his heart 
condition and eventual strokes.

The Board acknowledges that the appellant was not provided 
the specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  The failure to 
provide the specific notice required by Dingess is harmless 
in this instance because the appellant's claim for 
entitlement to DIC benefits and the cause of the veteran's 
death are denied.  Matters concerning the disability and the 
effective date of an award do not arise here.

Finally, the Board notes that veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, an appropriate VA 
medical opinion was obtained.  The appellant failed to appear 
at a scheduled BVA videoconference hearing and cancelled a RO 
hearing.  Neither the appellant nor her representative has 
identified any outstanding evidence, to include medical 
records that could be obtained to substantiate the denied 
claim.  The Board is also unaware of any such outstanding 
evidence.

After providing the required notice and completing all 
indicated development of the record, the originating agency 
readjudicated the appellant's claim.  In sum, the Board is 
satisfied that any procedural errors in the development and 
consideration of the claim by the originating agency were not 
prejudicial to the appellant.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


